DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 20-28, and 30-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lacroix (US 2014/0198130 A1).

Instant Claim 18:  An electronic device that is operable both independently and in cooperation with other devices,  (“The device may comprise, for example, a processor configured to receive a control signal from an augmented reality device and a feedback device configured to provide a feedback based on the received control signal.” (Lacroix, abstract)  The device of Lacroix corresponds to the electronic device of the claim.  Paragraph 34 of Lacroix teaches that the device may be a mobile phone – meaning the device may operate independently.  The device also operates in cooperation with the augmented reality device.)

the electronic device comprising: processing circuitry configured to receive an input, the input being detected as an operation on the electronic device or voice;  (“The input component 150 (fig 1) may be configured to receive an input such as, for example, a button press, a gesture, and/or other input. The input may be communicated, by the processor 110, to the AR device 200 via the communication channel 300.” (Lacroix, paragraph 44)  The processor 110 of Lacroix corresponds to the processing circuitry of the claim.)

control a transmitter to transmit input information indicating the input to an external device;  (“The communication module 112 (fig 1) may be configured to facilitate communication between the device 100 and the AR device 200.” (Lacroix, paragraph 35)  The communication module 112 and AR device 200 of Lacroix correspond to the transmitter and external device of the claim, respectively.  The above citation from paragraph 44 of Lacroix teaches that input to the device 100 is transmitted to the AR device 200.)

receive, via a receiver, feedback information indicating at least a type of feedback representing a state of the external device, the feedback information being transmitted by the external device in response to the input information;  (“The control signal received by the device may be representative of an event occurring in the augmented reality environment.” (Lacroix, abstract)  The communication module 112 of Lacroix corresponds to the receiver of the claim.)

and control outputting the feedback in accordance with the received feedback information.  (“The device may comprise, for example, a processor configured to receive a control signal from an augmented reality device and a feedback device configured to provide a feedback based on the received control signal.” (Lacroix, abstract))


Instant Claim 20: The electronic device according to claim 18, wherein the state includes a state of cooperation between the electronic device and the external device.  (“The device may comprise, for example, a processor configured to receive a control signal from an augmented reality device and a feedback device configured to provide a feedback based on the received control signal.” (Lacroix, abstract)  If the device and augmented reality device of Lacroix are communicating, then a state of cooperation between the two devices is a given.)


Instant Claim 21: The electronic device according to claim 18, wherein the electronic device is a loudspeaker or a LED lamp.  (“In some implementations, the device 100 (fig 1) may be configured as a handheld device, such as a stylus, a joystick, a mobile phone, a video game controller, and/or other handheld device that may be communicably coupled to the AR device 200.“ (Lacroix, paragraph 34)  Mobile phone contain speakers.)


Instant Claim 22: The electronic device according to claim 18, wherein the feedback includes non-visual feedback.  (“In some implementations, the feedback device may comprise a haptic output device configured to provide haptic feedback in the form of a haptic effect,” (Lacroix, paragraph 11)  A haptic effect is non-visual feedback.)


Instant Claim 23: The electronic device according to claim 22, wherein the non-visual feedback includes voice-type feedback.  (“In some implementations, the feedback device may comprise … an audio device configured to provide an audible feedback,” (Lacroix, paragraph 11))


Instant Claim 24: The electronic device according to claim 18, wherein the feedback includes visual feedback.  (“In some implementations, the feedback device may comprise … a visual device configured to provide a visual feedback,” (Lacroix, paragraph 11))


Instant Claim 25: The electronic device according to claim 24, wherein the visual feedback has a type corresponding to a type of visual feedback provided in the external device.  (“The feedback signals may cause the respective feedback devices 120 (fig 1) to provide feedback corresponding to the one or more characteristics of the virtual object 510a (fig 4).” (Lacroix, paragraph 105))


Instant Claim 26:  The electronic device according to claim 25, wherein the processing circuitry is configured to control outputting the feedback via a light emitter, and the type of the feedback includes a light emission color or a light emission pattern of the light emitter.  (“In some implementations, the feedback devices 120 (fig 1) may provide feedback via a light-emitting band at a portion of the device 100. The light-emitting band may include a color, a pattern, and/or other visual characteristics that coordinate with the virtual object 510a (fig 4).” (Lacroix, paragraph 106))


Instant Claim 27: The electronic device according to claim 18, wherein the processing circuitry is configured to receive the input via a switch configured to be switched by the operation.  (“For example, the input component 150 (fig 1) may include a touch pad, a touch screen, a mechanical button, a switch, and/or other input component that can receive an input.” (Lacroix, paragraph 44)  Mechanical buttons, for example, include switches.)


Instant Claim 28: The electronic device according to claim 18, wherein the processing circuitry is configured to receive the input via a sensor, detection value of which being changed by the operation.  (“For example, the input component 150 (fig 1) may include a touch pad, a touch screen, a mechanical button, a switch, and/or other input component that can receive an input.” (Lacroix, paragraph 44)  Touch screens are sensors.)


Instant Claim 30: The electronic device according to claim 18, wherein the operation includes an operation of shaking, flipping, or tapping the electronic device.  (“For example, the input component 150 (fig 1) may include a touch pad, a touch screen, a mechanical button, a switch, and/or other input component that can receive an input.” (Lacroix, paragraph 44)  Touch screens/pads may receive tapping inputs.)


Instant Claim 31: The electronic device according to claim 18, wherein the state includes a recognition state of the electronic device in the external device.  (“The event may include … a confirmation that the device is recognized by the augmented reality device,” (Lacroix, paragraph 6))


Instant Claim 32: The electronic device according to claim 18, wherein the state includes a recognition state of the operation in the external device.  (“The event may include … a confirmation that the device is recognized by the augmented reality device,” (Lacroix, paragraph 6))


Instant Claim 33: The electronic device according to claim 18, wherein the state includes a communication state of the electronic device.  (“The device may comprise, for example, a processor configured to receive a control signal from an augmented reality device and a feedback device configured to provide a feedback based on the received control signal.” (Lacroix, abstract)  If the device and augmented reality device of Lacroix are communicating, then a communication state between the two devices is a given.)


Instant Claim 34: (Method claim 34 and apparatus claim 18 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 34 is similarly rejected under the same rationale as applied above with respect to apparatus claim 18.)


Instant Claim 35: A non-transitory computer readable medium including executable instructions, which when executed by a computer cause the computer to execute  (“The one or more processing devices may include one or more devices executing some or all of the operations of FIG. 6 and other Figures in response to instructions stored electronically on an electronic storage medium.” (Lacroix, paragraph 84)  The electronic storage medium and processing device of Lacroix correspond to the computer readable medium and computer of the claim, respectively.)

	The remainder of claim 35 is identical to claim 34, and thus, is rejected under the same rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lacroix in view of Hayashi (US 2013/0050513 A1).

Instant Claim 19: The electronic device according to claim 18, wherein the state includes a remaining battery level of the external device.  (Lacroix teaches the device in accordance with claim 18, but does not disclose the device receiving feedback from the AR device regarding battery level.  However, in a similar field of endeavor, Hayashi discloses such feedback in a network of electronics: “Examples of the information to be displayed on the display circuit 104 (fig 1) are the operation mode (master apparatus mode or slave apparatus mode) of the flash unit 101, battery level information obtained from the power supply circuit 106, and the information of reception level of wireless communication.” (Hayashi, paragraph 39))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the device as taught by Lacroix, wherein feedback is exchanged between two devices; with the network of electronics as taught by Hayashi, wherein battery level is one particular feedback provided between electronic components.  Such a combination involves incorporating a known feature (Hayashi) into a known system of devices in order to yield the predictable result of providing the capability of one device being informed of the battery level of a connected device.



Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lacroix in view of Tada (US 2012/0206414 A1).

Instant Claim 29: The electronic device according to claim 18, wherein the processing circuitry is configured to receive the input via an acceleration sensor.  (Lacroix teaches the device in accordance with claim 18, but does not disclose the device receiving input via an acceleration sensor.  However, in a similar field of endeavor, Tada discloses a mobile device which does receive input via an acceleration sensor.  “The cellular telephone 2 (fig 1) is also provided with an acceleration sensor, and the tilt, vibration, shaking and other parameters of the cellular telephone 2 detected by the acceleration sensor serve as input to the cellular telephone 2.” (Tada, paragraph 47))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the device as taught by Lacroix, which accepts input; with the mobile device as taught by Tada, wherein an acceleration sensor is included in order to accept input.  Such a combination involves incorporating a known element (acceleration sensor) into a known device in order to yield the predictable result of providing the device the capability of receiving various forms of input.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626